Dissenting opinion by
Sharswood, J.
— After the benefit of a very full argument, which I did not have at Nisi Prius, and after the most careful reflection, my opinion that the Act of April 17th 1869, Pamph. L. 49, is unconstitutional, remains unchanged. Nor does anything which has been brought forward seem to me to require notice ; especially after the dissenting opinion by the Chief Justice, except, perhaps, one ground which has been very largely and principally insisted on. I refer to the alleged decision of the Reform Convention of 1837. Indeed, it is now declared that their vote on the subject “should put an end to all argument on the constitutionality of a registry law.” I cannot so regard it. It was, in truth, no decision at all. A vote sustaining a call for the previous question, speaks nothing as to the merits of any amendment *102which may be cut off by it. One of the objects of such a call, frequently, is to avoid a vote on the amendment pending. It is impossible even to conjecture for what reason the majority voted in this instance. They may have been influenced by various reasons. I mean nothing derogatory or disrespectful to the Reform Convention, when I say that the probability is that most of them just followed their file-leader. Non constat but that many of them thought that the existing declaration of the Bill of Rights was sufficient. The rejection of Mr. Sterigere’s proposed amendment, by a direct vote upon it, would have proved nothing as to the opinion of the convention upon the true construction of the clause, “ elections shall be free and equal.” In requiring, as the proposed amendment did, an absolute uniformity in elections, it certainly went farther than in my opinion does the clause as it stands, and much farther than is desirable. How, then, can it be concluded that those who voted for that call of the previous question thought that the Registry Act of June 16th 1836, Pamph. L. 705, was constitutional — much less that an-act would be constitutional if it did — what the Act of 1836 did not — make a different kind of evidence as to the qualification of voters necessary in one part of the state from another ?
But if the vote in the Reform Convention had been a direct declaratory one that such a registry act as that of 1869 would be constitutional, I would not be willing to accept it as conclusive. I cannot agree that any authority whatever belongs to the opinions of that or any other convention on the meaning of an instrument which they have met to amend. It is enough to say that their opinion on this subject was not incorporated with the amendments which were submitted to and ratified by the people. The people did not adopt all the votes and debates of the Reform Convention, but such only as were embodied and exjoressed in the amendments submitted. In construing the Constitution as the act of the people, we must look at it as it came from their hands. Such certainly was the view taken by the majority of this court in Shollenberger v. Brinton, 2 P. F. Smith 9. In that case, on the question of the constitutionality of the Act of Congress making treasury notes a legal tender, it was strongly urged that the Federal Convention of 1787 had by a direct vote struck out the clause in the Articles of Confederation empowering Congress “to emit bills of credit.” Yet that vote is not referred to in the opinion of the majority. In truth all that can be said of such votes in deliberative bodies, whether constitutional or legislative, is, that they are what logicians term, argumenta ad verecundiam. Their weight depends upon'the character of the men who give the votes. While I feel great respect for the members of the Reform Convention of 1837, I am not prepared to hold that their opinions upon the construction of the Constitution of 1790 are conclusive; more especially *103in view of the fact that the vote of the Federal Convention of 1787 has not been so considered. I see nothing, therefore, in this argument to shake the opinion which I expressed at Nisi Prius, and which I still entertain, that an election at which one class of electors in one part of the state are required to prove their qualifications by two witnesses, and in another part by only one, is not an equal election.